Citation Nr: 1124364	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 Regional Office (RO) rating decision in Detroit, Michigan, which granted entitlement to service connection for diabetes mellitus, type II, and assigned a 20 percent rating, effective from September 30, 2004.

The Veteran's case was remanded by the Board for additional development in April 2010.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the daily use of insulin and a restricted diet, but the objective evidence does not show that his diabetes requires regulation of activities; he has been encouraged to engage in an exercise program to better control his weight and diabetes mellitus.

2.  The Veteran's diabetes mellitus, type II, does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for diabetes mellitus, type II.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in November 2004 and two in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  One of the March 2006 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  As directed by the April 2010 Board remand, VA treatment records from December 2006 were obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with examinations for his diabetes mellitus, type II, in February 2005 and December 2006.  In addition, he was provided additional examination in May 2010 pursuant to the Board's April 2010 remand based on a potentially worsening condition since the last examination.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the May 2010 VA examination and the association of VA treatment records from December 2006, the Board finds that there has been substantial compliance with its April 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As discussed above, a March 2005 rating decision granted service connection for diabetes mellitus, type II, and, in relevant part, assigned the Veteran an initial compensable rating of 20 percent, effective from September 30, 2004.  The Veteran claims the rating does not accurately depict the severity of his current condition.  Specifically, the Veteran alleges his diabetic condition requires insulin, a restricted diet, and regulation of activities.  

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2010).

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

The claims file indicates that the Veteran was hospitalized in September 2004 for new onset diabetes mellitus, type II.  In February 2005, the Veteran was afforded a VA examination.  The examiner noted review of the claims file and medical records.  The examiner noted that the Veteran was hospitalized for ketoacidosis in September 2004 and diagnosed with onset diabetes mellitus.  He currently was on oral medication to be taken twice daily.  Since his hospitalization there were no episodes of hypoglycemic reactions or ketoacidosis.  The Veteran had been put on a restricted diet, but the examiner noted that he had not been told to regulate or restrict his activities.  

The Veteran was afforded another VA examination in December 2006.  The Veteran reported taking oral medication for his diabetes twice daily and that he was experiencing no side effects from the medication.  The examiner noted that there were no episodes of hypoglycemic reactions or ketoacidosis.  As noted in the previous examination, the Veteran had been put on a restricted diet, but that there were no restrictions in his ability to perform strenuous activities.

A February 2007 VA treatment record indicated that the Veteran had been prescribed 70/30 insulin with injections twice per day.  Treatment records from October 2009 show that his diabetes was not being well controlled with insulin, although it was noted that the Veteran was noncompliant with his medications as prescribed.  Nevertheless, the Veteran reported that he was asymptomatic.  Several other records encouraged the Veteran to engage in a regular exercise program to better control his weight and diabetes.  A January 2010 record noted that the Veteran had not been following a specific or restricted diet and he was counseled on the need to restrict his diet.

As directed by the April 2010 Board remand, the Veteran was afforded another VA examination in May 2010.  The examiner noted review of the claims file and medical records.  The examiner noted that there were no episodes of hypoglycemic reactions or ketoacidosis, that the Veteran was not on a restricted diet, and that he had no restrictions in his ability to perform strenuous activities.  The examiner noted that the Veteran's diabetes mellitus, type II, would have no effects on the Veteran's ability to work or his daily activities.  The Veteran stated that he had been unemployed for several years, but that the unemployment was due to pain and not related to his diabetes mellitus.  The examiner stated that the Veteran had been on insulin since 2006 to control his diabetes, which had increased in severity.  The examiner also indicated that regulation of activities was required to control the disease.  The Veteran also had a noted diagnosis of erectile dysfunction and diabetic neuropathy that were attributed to his diabetes mellitus.  

In order to clarify the seeming contradiction in the May 2010 VA examination report regarding regulation of activities, the RO contacted the examiner in April 2011.  The examiner clarified that the Veteran's activities were not restricted due to his diabetes mellitus and that her comments were meant to confirm the treatment records that encouraged the Veteran to exercise in order to better control his diabetes.  The examiner stressed that the Veteran's activities had not been restricted or otherwise limited in order to control his diabetes.

Based on the evidence of record, the Veteran's diabetic condition does not warrant a rating greater than 20 percent pursuant to DC 7913.  Although the Veteran's diabetes requires daily insulin and there is conflicting evidence as to whether he is required to follow a restricted diet, the objective evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction or ketoacidosis.  Indeed, the February 2005 and December 2006 VA examiners specifically noted the Veteran had no restriction of his activities on account of his diabetes and that the Veteran's sole hospitalization for his diabetes was in September 2004, for ketoacidosis.  

The Board acknowledges that the May 2010 examination report stated that the Veteran's activities were restricted due to his diabetes mellitus.  As noted, however, the examiner clarified her opinion to state that she meant that treatment records showed the Veteran had been encouraged to exercise to better control his diabetes mellitus.  As outlined above, regulation of activities is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  The examiner's statements in April 2011 and, indeed, in her May 2010 VA examination report clearly show that the Veteran was not limited in his performance of strenuous activities.  Given the examiner's clarification in April 2011 and the evidence of record, the Board finds that the May 2010 VA examination report does not demonstrate objective evidence of restricted activities due to diabetes mellitus, type II.

The Board notes that the Veteran has claimed that his activities have been restricted due to his diabetes mellitus, type II; however, he has not indicated any specific activities that have been limited.  Furthermore, as observed by the VA examiner in the most recent opinion, his treatment records actually show that the Veteran has actually been encouraged to exercise to control his diabetes.  In addition, the objective medical opinion provided by that examiner clearly indicates, based on her clinical findings and her review of his treatment records, that the Veteran's activities are not restricted by his diabetes mellitus, type II.  As such, the Board finds that the Veteran's representations in this regard are of extremely limited probative value and substantially outweighed by the objective evidence of record.  See Camacho, 21 Vet. App. at 265 (holding that restrictions of activities due to diabetes mellitus must be confirmed by medical evidence.)

As there is no evidence of restricted activity, ketoacidosis, hypoglycemic reaction, additional periods of hospitalization after September 2004, or bimonthly treatment visits, a higher rating is not warranted.  

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes has caused additional disabilities, to include lower extremity peripheral neuropathy and erectile dysfunction.  However, the Veteran's peripheral neuropathy is compensably rated on its own, and, with respect to erectile dysfunction, he is currently receiving special monthly compensation based on loss of use of a creative organ.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period on appeal.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus, type II, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus, type II, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports the prescription of insulin, a restricted diet, and regulation of activities.  As discussed, however, the clear medical evidence of record shows that the Veteran's diabetes mellitus, type II, has not required regulation of activities.  The current 20 percent rating under DC 7913 contemplates these treatment requirements.  Thus, the Veteran's current schedular rating under DC 7913 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


